Opinion filed June 26, 2008 











 








 




Opinion filed June 26,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00290-CV
                                           __________
 
               ONE 2006 FORD PICKUP (JEANNE WILLIAMS), Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 89th District Court
 
                                                         Wichita
County, Texas
 
                                                Trial
Court Cause No. 164,766-C
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
trial court signed its final default judgment forfeiting the 2006 Ford pickup
on May 31, 2007.  Jeanne Williams perfected this appeal.  We dismiss.
 The
clerk=s record was
filed in this court on November 8, 2007.  A supplemental clerk=s record was filed in this
court on November 14, 2007.  The reporter=s
record was filed in this court on January 30, 2008.  Williams=s brief was originally due
to be filed in this court on or before February 29, 2008.  Tex. R. App. P. 38.6.  This court on
its own motion extended the filing date for the brief to May 23, 2008.  A brief
has not been filed.




On
June 4, 2008, the State filed a motion to dismiss for want of prosecution. 
This court wrote the parties and asked Williams to file a response.  There has
been no response to our letter of June 4.  Therefore, the State=s motion is granted.
The
appeal is dismissed for want of prosecution.
 
PER CURIAM
 
June 26, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.